IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                          AT KNOXVILLE               FILED
                       MARCH 1998 SESSION               April 2, 1998

                                                    Cecil Crowson, Jr.
                              )                     Appellate C ourt Clerk
STATE OF TENNESSEE,           )
                              ) C.C.A. No. 03C01-9706-CR-00212
      Appellee,               )
                              ) Knox County
V.                            )
                              ) Honorable Ray L. Jenkins, Judge
                              )
ANTHONY EUGENE MOORE,         ) (Sentencing)
                              )
      Appellant.              )




FOR THE APPELLANT:               FOR THE APPELLEE:

Leslie M. Jeffress               John Knox Walkup
Attorney at Law                  Attorney General & Reporter
1776 Riverview Tower
900 S. Gay Street                Elizabeth B. Marney
Knoxville, TN 37902              Assistant Attorney General
                                 425 Fifth Avenue North
                                 Nashville, TN 37243-0493

                                 Randall E. Nichols
                                 District Attorney General

                                 Leon Franks
                                 Assistant District Attorney General
                                 City-County Building
                                 Knoxville, TN 37902




OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge




                             OPINION
       In December 1994, Anthony Eugene Moore pled guilty to the sale of less

than one-half gram of cocaine and to possession of more than one-half gram of

cocaine with the intent to sell. He was sentenced to eight years for intent to sell

and to three years for the sale of less than one-half gram, with the sentences to

run consecutively. After serving nine months in jail, the appellant was released

on the Community Alternatives to Prison Program (CAPP). Once released, the

appellant violated the conditions of his probation, and on January 5, 1996, he

was arrested. His probation violations were as follows: rule (3), failure to make a

full and truthful report to his case manager; rule (8), failure to pay court costs;

rule (9), failure to perform community service; rule (10), failure to pay community

corrections fees; and rule (14), failure to report.



       The record indicates that the appellant was released on the CAPP

program twice again. However, he continued to violate provisions of his

probation. On January 30, 1997, the trial court revoked the appellant’s probation

and reinstated his original sentence of eleven years. He now appeals that

judgment.



       The appellant contends that he failed to report to CAPP in November

1996 because he was supposedly attacked by some men from a gang who had

shot him in 1994. He claims that he did not report the incident because he

feared retaliation. He claimed that he went to live with his girlfriend and did not

report his change of address to CAPP.



       Pauline Walker, a CAPP supervisor, testified at the appellant’s revocation

hearing that the rules about reporting and complying with the conditions of his

release had been explained to the appellant. The appellant had performed only

three of the 1056 hours of community service that he was to perform and had

apparently paid nothing toward the court costs that he owed.




                                          -2-
       The record of the trial court supports the court’s ruling. The appellant

failed to take advantage of the numerous opportunities that he had already been

given. The trial court did not abuse its discretion by revoking the appellant’s

probation and reinstating his original sentence. See State v. Harkins, 811
S.W.2d 79, 82 (Tenn. 1991). Also, “[u]pon revocation, the original sentence

imposed can be placed into effect.” Tenn. Code Ann. § 40-35-310 (1990)

Sentencing Commission Comments. Finding no error in the trial court’s ruling,

we affirm the judgment.




                                        -3-
                                         _____________________________
                                         PAUL G. SUMMERS, Judge



CONCUR:



______________________________
JOHN H. PEAY, Judge




______________________________
CORNELIA A. CLARK, Special Judge




                                   -4-